                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 5:18-cv-00121-FDW-DSC


 ANTONIO BILOTTA,                                 )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 ANDREW SAUL,                                     )
                                                  )
        Defendant.                                )
                                                  )
                                                  )



       THIS MATTER is before the Court following issuance of the Mandate (Doc. No. 28) from

the United States Court of Appeals for the Fourth Circuit regarding the unpublished decision in

Bilotta v. Saul, No. 19-2277 (4th Cir. Mar. 10, 2021), reversing this Court’s judgment for

Defendant. See (Doc. No. 27). Pursuant to the decision by the Fourth Circuit, (Doc. No. 27), this

Court remands this case to the agency for a calculation of disability benefits.

       IT IS SO ORDERED.

                                        Signed: May 3, 2021
